Case 2:14-cv-OOlG7-SRC-CLW Document 60-2 Filed 03/08/19 Page 1 of 1 Page|D: 752

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

TEXAS EASTERN TRANSMISSION, LP, a

limited partnership of the State of Delaware : Civil Action No. 14-167-SRC-CLW
Plaintiff,
v. : STIPULATION OF DISMISSAL WITH
PREJUDICE AND WITHOUT COSTS OR
0.077 Acres of Land, More or Less, In The City : ATTORNEYS’ FEES

of Jersey City, Hudson County, New Jersey;
COLES JERSEY DEVELOPMENT CO., LLC;
OGDEN REALTY CO.; JANE AND JOHN
DOES 1 through 50 (fictitious name defendants); :
and ABC BUSINESS ENTITIES 1 through 50
(fictitious name defendants),

Defendants.

 

lt is hereby stipulated and agreed by and between Plaintiff Texas Eastem Transmission,
LP and Defendant Coles Jersey Developinent Co., LLC, by their undersigned counsel, that
Plaintiff and Defendant hereby dismiss, With prejudice and Without costs or attomeys’ fees, all

claims and counterclaims asserted in this action, Without admission of liability by any party as to

 

 

any other party.

/S/ Jeffrey D. Smith /s/ Christopher J. Dalton

Jeffrey D. Smith, Esquire Christopher J. Dalton, Esq.
DeCotiis, FitzPatrick, Cole & Diblin, LLP Buchanan Ingersoll & Rooney PC
Glenpointe Centre West 550 Broad Street, Suite 810

500 Frank W. Burr Blvd. Newark, New Jersey 07102
Teaneck, New Jersey 07666 Telephone: (973) 273-9800
Attomeys for Plaintiff Attorneys_for Defendant

Dated: March 6, 2019 Dated: March 6, 2019

 

 

 

 

1049223

